     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.200 Page 1 of 9



      Matthew R. Orr, Bar No. 209675
1
       matt@amintalati.com
2     William P. Cole, Bar No. 186772
       william@amintalati.com
3
      AMIN TALATI WASSERMAN, LLP
4     515 South Flower Street, 18th Floor
5
      Los Angeles, California 90071
      Tel: (202) 918-7949
6     Fax: (312) 884-7352
7
      Attorneys for Defendant Bowmar Nutrition, LLC
8

9                                        UNITED STATES DISTRICT COURT
10                                   SOUTHERN DISTRICT OF CALIFORNIA
11

12     CONSUMER PRODUCTS                       Case No. 3:21-cv-00596-W-MDD
13     ASSOCIATION, INC. a Washington, D.C.
       nonprofit corporation, on behalf of the REPLY IN SUPPORT OF
14     general public,                         DEFENDANT BOWMAR
15                                             NUTRITION, LLC’S MOTION FOR
                    Plaintiff,                 SANCTIONS PURSUANT TO FED. R.
16                                             CIV. P. 11
17                  vs.

18     BOWMAR NUTRITION, LLC, an Iowa                   Date: June 28, 2021
19     limited liability company,                       Hon. Thomas J. Whelan

20                         Defendant.
21

22                                                      Complaint Filed: April 6, 2021
23                                                      Trial Date:      None Set
24

25

26

27

28
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.201 Page 2 of 9



1                                                   REPLY
2     I.       INTRODUCTION
3              Bowmar did not bring this Rule 11 motion lightly. Its counsel brings such motions
4     close to never. But Bowmar has been put to the real expense—and is still being put to the
5     expense—of defending against frivolous claims for restitution or disgorgement on behalf
6     of consumers; that is, persons other than Consumer Products Association (CPA) itself.
7     Before filing this motion, Bowmar urged CPA to withdraw or amend the Complaint to
8     dispense with claims on behalf of others. CPA refused.
9              CPA does not marshal a single argument that it can pursue claims for restitution or
10    disgorgement on behalf of third parties. CPA ignores that central issue altogether. While
11    CPA contends it has “organizational standing,” it does not even try to argue or explain
12    how such individual standing would provide it with any lawful basis to seek relief on a
13    representative basis. There is no legal basis for CPA to do so.
14             Thus, CPA’s organizational standing argument is inapposite. Standing is both
15    claim- and relief-specific. There is a disconnect between CPA’s “organizational
16    standing” theory and the relief actually sought in the FAC. Bowmar has repeatedly raised
17    this to CPA’s attention, but CPA has refused to amend or withdraw the FAC, and has
18    instead continued to force Bowmar to defendant against frivolous claims for relief.
19             Tellingly, after Bowmar served its Rule 11 motion (as well as the Motion to
20    Dismiss) on CPA, CPA’s counsel filed a class action law suit against Bowmar in the
21    Central District of California, alleging UCL, FAL and unjust enrichment claims on behalf
22    of a nationwide class and/or California subclass, based on the same purportedly false
23    advertising alleged in this case. 1 The Lozano class action is an implicit concession of
24    what CPA has thus far refused to concede in this case: CPA cannot pursue restitution on
25    behalf of consumers.
26             This Court should grant the motion for sanctions.
27

28    1   Lozano v. Bowmar Nutrition, LLC, No. 2:21-cv-04296-MCS-KS (C.D. Cal.).
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21   -1-
          REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                           TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.202 Page 3 of 9



1     II.      FACTUAL BACKGROUND
2              After Bowmar provided the safe-harbor service of the Rule 11 motion to CPA,
3     CPA’s counsel responded by letter contending CPA had “direct associational standing
4     based on an injury it directly sustained” and that it was not asserting standing on behalf
5     of members of the general public. (Doc. 10-1, Ex. A.) Bowmar’s counsel promptly
6     responded that the FAC states it seeks restitution and disgorgement of “all moneys paid
7     by consumers [FAC, ¶¶ 66, 79],” but “if . . . as you now state, CPA is not suing on any
8     representative basis, and instead is suing only for redress of purported injuries to CPA
9     alone, then we assume CPA will promptly seek to amend the FAC to eliminate any claims
10    ‘on behalf of the general public’ or any claims for restitution or disgorgement to
11    ‘consumers’ as opposed to CPA personally.” (Doc. 10-1, Ex. B.)
12             This should have been simple enough, but CPA’s counsel responded that “CPA
13    declines to amend or withdraw its First Amended Complaint.” (Id., Ex. C.) CPA’s counsel
14    stated that the reference in the FAC’s caption to suing “on behalf of the general public”
15    was just a caption mistake. But CPA’s counsel’s letter ignored the fact that the body of
16    the FAC seeks restitution and/or disgorgement on behalf of consumers, even though
17    Bowmar’s counsel raised this problem in both the Rule 11 motion and its letter. (See Doc.
18    10-1, Ex. B.)
19             On May 28, 2021, Bowmar filed its reply in support of its Motion to Dismiss. (Doc.
20    9.) Bowmar observed that “[i]f CPA merely seeks to recover for its own direct injury (i.e.,
21    CPA’s purported ‘diverted resources’)—CPA should have promptly dismissed its claims
22    for restitution or disgorgement to consumers.” (Id. at p.2.) Yet, CPA still has not sought
23    to amend or withdraw the FAC or any of its claims.
24

25

26

27

28
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21-2-
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.203 Page 4 of 9



1     III.     ARGUMENT
2              A.        Even Though the FAC Alleges Claims for Restitution on Behalf of Third
3                        Parties, CPA Does Not Even Try to Argue Any Legal Basis for Such
4                        Claims.
5              It is not clear why CPA will not confront head-on the gist of its own FAC, which
6     is that CPA seeks restitution or disgorgement on behalf of consumers of Bowmar’s
7     products. The FAC repeatedly states that CPA “seeks an order requiring Defendant to
8     make full restitution of all monies it has wrongfully obtained from the sale of the
9     Products[.]” (FAC ¶¶ 48, 57, 66.) The FAC states that “[t]he laws of the 50 states and
10    Washington, D.C., do not differ materially as to the elements of unjust enrichment” and
11    that Defendants “deceived consumers” and “consumers conferred a benefit on Defendant
12    by purchasing the Products, including an effective premium, above the true value of the
13    Products.” (Id. ¶¶ 75-78, emphasis added.) The FAC alleges that “Defendant continues
14    to possess money paid by consumers to which Defendant is not entitled” and that CPA
15    “seeks disgorgement” of those gains. (Id. ¶¶ 79-81.) In light of these allegations, it is
16    unhelpful for CPA now to claim that the caption’s reference to “on behalf of the general
17    public” was a mistake. Setting aside the caption altogether, the FAC’s substantive
18    allegations seek relief on behalf of third-party consumers.
19             No matter how many times Bowmar brings this point to CPA’s attention—and
20    urges it to eliminate such claims—CPA ignores it. In its opposition, CPA does not make
21    a single argument that it can seek restitution or disgorgement on behalf of consumers in
22    this non-class case. Thus, CPA effectively concedes that the FAC’s claims for such relief
23    are frivolous under Rule 11. See Eastway Const. Corp. v. City of New York, 762 F.2d 243,
24    254 (2d Cir. 1985) (an attorney violates Rule 11(b)(2) when it is clear that a claim or legal
25    contention has absolutely no chance of success under existing precedents, and no
26    reasonable argument can be advanced to extend, modify or reverse the law as it stands).
27

28
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21-3-
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.204 Page 5 of 9



1              B.        “Organizational Standing” is a Red Herring in Light of the Claims
2                        Asserted in the FAC.
3              Setting aside whether CPA has organizational standing in the abstract (an issued
4     addressed in connection with the pending motion to dismiss), the point here is that the
5     notion of organizational standing is disconnected from the claims actually asserted in the
6     FAC. First, standing is “claim- and relief-specific, such that a plaintiff must establish
7     Article III standing for each of her claims and for each form of relief sought.” In re Adobe
8     Systems, Inc. Privacy Litig., 66 F.Supp.3d 1197, 1218 (N.D. Cal. 2014); accord Daimler
9     Chrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (“our standing cases confirm that a
10    plaintiff must demonstrate standing for each claim he seeks to press” and “[w]e have
11    insisted . . . that a plaintiff must demonstrate standing separately for each form of relief
12    sought”). Even assuming CPA had organizational standing to pursue a claim for damages
13    for its own allegedly “diverted resources,” it has no standing to seek restitution or
14    disgorgement for any third parties. CPA has failed to marshal a single argument to the
15    contrary, despite prosecuting an FAC seeking such relief. Moreover, California statutory
16    law separately prohibits CPA from pursuing UCL or FAL claims seeking relief on behalf
17    of others in a non-class case. See Cal. Bus. & Prof. Code § 17203 (“Any person may
18    pursue representative claims or relief on behalf of others only if the claimant meets the
19    standing requirements of Section 17204 and complies with Section 382 of the Code of
20    Civil Procedure[.]” [emphasis added]); Amalgamated Transit Union Local 1756, AFL-
21    CIO v. Superior Court, 46 Cal.4th 933, 1000 (2009).
22              Second, there is a glaring disconnect between (1) CPA’s arguments that it has
23    alleged it suffered its own direct injury and (2) the claims for relief contained in the FAC.
24    Citing several organizational standing cases, CPA repeatedly argues that since it has
25    alleged its own loss of money or property, it has standing. But standing for what? The
26    FAC alleges only equitable claims (UCL, FAL, and unjust enrichment), none of which
27    even provides for legal damages. See, e.g., Bank of the West v. Sup. Ct. (Industrial Indem.
28    Co.), 2 Cal.4th 1254, 1266 (1992) (neither actual nor compensatory damages may be
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21-4-
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.205 Page 6 of 9



1     awarded under the UCL); 1617 Westcliff LLC v. Wells Fargo Bank N.A., 686 Fed. Appx.
2     411, 415 n.5 (9th Cir. Apr. 3, 2017) (unjust enrichment is “an equitable cause of action
3     with restitution as a remedy”). One searches the FAC in vain for any claim for relief for
4     damages to CPA at all. 2 And even if CPA suffered its own injury or damages, that would
5     be irrelevant to whether it can pursue relief for third-party consumers in this non-class
6     case, as already explained.
7              CPA devotes most of its opposition to arguing various organizational standing
8     cases, including, for example, Organic Products Association v. Sanderson Farms, Inc.,
9     284 F.Supp.3d 1005 (N.D. Cal. 2018), and Havens Realty Corp. v. Coleman, 455 U.S.
10    363 (1982). CPA claims Bowmar “ignored” those cases. Bowmar did not ignore those
11    cases; they just are inapposite to whether CPA can pursue claims on a representative
12    basis. For example, neither Sanderson nor Havens holds that an organization’s own direct
13    standing for its own injury allows the organization to bring claims for relief on behalf of
14    third parties in a non-class case, let alone claims for restitution to third parties under the
15    UCL, FAL or a common law claim for unjust enrichment.
16             In short, CPA continues to argue about the unpled flea instead of the pleaded
17    elephant. A claim for damages for CPA’s own supposedly diverted resources would be a
18    de minimis and fundamentally different case than a claim for restitution “of all moneys”
19    that Bowmar “obtained from the sale of the Products.” (FAC ¶¶ 48, 57, 66.) Regardless
20    of whether CPA suffered its own injury, CPA has filed a complaint containing frivolous
21    claims for relief. CPA has refused, after multiple opportunities, to amend or withdraw the
22    frivolous allegations. Bowmar should not have been required to respond to them. 3
23    2 CPA drops a footnote contending it is “absurd” for Bowmar to argue the FAC does not
24
      contain any claim for damages. (Doc. 10, n.1.) Bowmar checked the FAC again and still
      cannot find any claim for money damages, either in the FAC’s body or its prayer for
25
      relief. Bowmar finds only claims for restitution or disgorgement (equitable claims).
      While CPA has alleged it lost money or property, there is no claim or even prayer to
26
      recover damages to CPA itself. And CPA’s purported direct injury plainly states no claim
      for restitution: CPA never alleges that its “diverted resources” enriched Bowmar.
      3 Contrary to CPA’s contention, in Bowmar’s Motion to Dismiss, Bowmar did not
27    compare CPA’s counsel to Rip Van Winkle; Bowmar compared the FAC to Rip Van
28
      Winkle. (Doc. 6-1, at p.1.) The analogy not only illustrated a problem with the FAC but
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21   -5-
          REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                           TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.206 Page 7 of 9



 1             Finally, throughout its opposition, CPA refers to its mission as “charitable.”
 2    Whether a party is a “charitable” organization or a “for-profit” organization has nothing
 3    to do with Rule 11 standards. Moreover, the “charitable” aspect of CPA’s “mission” is
 4    shrouded, at best. On the page of CPA’s website concerning Bowmar, it states: “If you
 5    have purchased ANY of the Bowmar Nutrition High Protein Nut Butter products listed,
 6    you may be entitled to monetary compensation. Fill out the form below to see if you
 7    qualify.” 4 The page also states “PAID ATTORNEY ADVERTISEMENT” as well as
 8    “You may be entitled to compensation! Why should you have to pay for a product that is
 9    being falsely advertised? Contact us today to see if you are entitled to compensation. It
10    costs you nothing to find out what we can get for you.” 5 The same webpage has Charles
11    C. Weller’s law firm business card. 6
12    IV.      CONCLUSION
13             The standard on a Rule 11 motion is objective. It was not reasonable for CPA to
14    bring representative claims in this non-class case. It was not reasonable to refuse to amend
15    or withdraw the FAC when the violations were brought to CPA’s attention. Bowmar
16    respectfully requests that the Court grant the motion for sanctions and deny CPA’s
17    counter-request for sanctions.
18

19

20

21

22

23

24

25

26
   paid homage to a great, and hopefully never forgotten, masterpiece of early American
   literature.
   4 https://cpa501c3.org/bowmar-nutrition-high-protein-nut-butters-lawsuit (accessed June
27 15, 2021).
   5 Id. (emphasis in original).
28 6 Id.
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21-6-
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.207 Page 8 of 9



      Dated: June 18, 2021                          AMIN TALATI WASSERMAN, LLP
1
                                                    Matthew R. Orr
2                                                   William P. Cole
3

4                                                   By: /s/ William P. Cole
5
                                                        William P. Cole

6                                                   Attorneys for Defendant Bowmar Nutrition, LLC
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21-7-
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
     Case 3:21-cv-00596-W-MDD Document 13 Filed 06/18/21 PageID.208 Page 9 of 9



1                                               CERTIFICATE OF SERVICE
2

3     I hereby certify that on June 18, 2021, I electronically filed the foregoing document
4     described as REPLY IN SUPPORT OF BOWMAR NUTRITION, LLC’S MOTION
5     FOR SANCTIONS PURUSANT TO FED. R. CIV. 11 with the Clerk of the Court
6     using the CM/ECF System which will send notification of such filing via electronic mail
7     to all counsel of record.
8

9

10                                                        /s/ William P. Cole
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      ENS01-43:Bowmar-Rule 11-reply-final:6-18-21-8-
       REPLY IN SUPPORT OF DEFENDANT BOWMAR NUTRITION, LLC’S MOTION FOR SANCTIONS PURSUANT
                                        TO FED. R. CIV. P. 11
